—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 15, 1995, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him, as a second felony offender, to a term of 10 to 20 years, and order, same court (John Byrne, J.), entered on or about May 9, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate his judgment of conviction, unanimously affirmed.
Viewing the trial record and the submissions on the motion to vacate judgment as a whole, we conclude that trial counsel provided meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The affirmation of counsel, submitted in opposition to defendant’s CPL 440.10 motion, provided sufficient tactical explanations for his conduct. Defendant has not established that counsel’s alleged errors “seriously compromise [d]” his right to a fair trial (People v Henry, 95 NY2d 563, 566, quoting People v Hobot, 84 NY2d 1021, 1022).
The court properly found that the nine-year-old complainant had sufficient capacity to comprehend the nature and obligations of an oath and to give an accurate account of the matters at issue (People v Parks, 41 NY2d 36, 45-46). Concur — Sullivan, P. J., Ellerin, Wallach, Rubin and Buckley, JJ.